J-S18004-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DEBORAH ELCHAK SCHEMERY,                        IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                          Appellant

                     v.

WILLIAM PATRICK SCHEMERY,

                          Appellee                  No. 1376 MDA 2015


                 Appeal from the Order Entered July 15, 2015
                In the Court of Common Pleas of Union County
                        Civil Division at No(s): 14-741


BEFORE: BOWES, LAZARUS AND STRASSBURGER,* JJ.

JUDGMENT ORDER BY BOWES, J.:                         FILED APRIL 01, 2016

       Deborah Elchak Schemery filed this appeal from the July 15, 2015

order dismissing this divorce action on the basis that there was another

pending divorce action between the parties.      Appellant filed her brief on

November 9, 2015.         Appellee’s brief was due on December 9, 2015.

Pa.R.A.P. 2185(b)(1) (“The appellee shall serve and file appellee’s brief

within 30 days after service of appellant’s brief[.]”). On December 9, 2015,

Appellant filed two documents.        The first document is a withdrawal of

appearance.     It is executed by Appellant, pro se, and withdraws the

appearance of counsel of record and enters her appearance pro se in the

above appeal. The second document is a praecipe to discontinue. Therein,

Appellant asks this Court to discontinue this appeal and notes that Appellee

*
    Retired Senior Judge assigned to the Superior Court.
J-S18004-16



concurs in the request.     In accordance with the foregoing, this appeal is

discontinued. Pa.R.A.P. 1973 (“An appellant may discontinue an appeal . . .

as to all appellees as a matter of course until 14 days after the date on

which the appellee’s principal brief is due[.]”).

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/2016




                                      -2-